Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 
Election/Restrictions
The election of Group (I) with the addition of fenofibrate as the elected compound, leucine as the elected branched-amino acid, and liver cancer as the elected proliferative disease is maintained. 

				Claim Status
Claims 1, 3-9 and 38 are pending. Claims 2 and 10-37 are canceled. Claims 5 and 38 are withdrawn. Claims 1, 3-4, 6, and 7-9 are examined in accordance to the elected species. 



Action Summary
Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 103 as being un-patentable over Obukowicz (US2003/0212138 A1) in view of Baracos et al., J. Nutri. 136: 237S-242S, 2006, Kobayshi et al, Archives of Biochemistry and Biophysics 407 (2002) 231–240, and Argiles et al., Oncol Rep. 1996 Jul;3(4):687-90 are withdrawn.    
Claim 6 rejected under 35 U.S.C. 103 as being un-patentable over Obukowicz (US2003/0212138 A1) in view of Baracos et al., J. Nutri. 136: 237S-242S, 2006, Kobayshi et al, Archives of Biochemistry and Biophysics 407 (2002) 231–240, and Argiles et al., Oncol Rep. 1996 Jul;3(4):687-90, as applied to claims 1, 3-4, 7-9, and 37, in further view of Hagiwara et al., J. Cell. Physiol. 227: 2097–2105, 2012, Gi et al., Food and Safety Commision, Cabinet, Government of Japan, 2015, and Tajiri et al., World J Gastroenterol. 2013 Nov 21; 19(43): 7620–7629 is maintained. 

Affidavit
The Declaration by Weipinghan under 37 CFR 1.132 filed 08/26/2022 is insufficient to overcome the rejection of claims 1, 3-4, 6, and 7-9. The Declaration argues that Baracos does not show that the concentration of branched amino acids (BCCAs) are elevated in liver cancer.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the rejection is not based solely on Baracos. The rejection is based on the collective teachings of Obukowicz, Baracos et al., Kobayshi et al., Argiles et al., and Watanabe et al. as Watanabe et al. teaches teaches the concentration of leucine significantly increases in patients with HCC as compared to non-tumor patients. (See Fig. 3.)

The Declarant argues that Kobayashi describes mechanisms by which PPAR-α clofibric acid stimulates BCCA metabolism. However, there is no mention in Kobayashi of cancer, the role of BCAA or BCKDH in cancer. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the rejection is clearly based on the collective teachings of Obukowicz, Baracos et al., Kobayshi et al., Argiles et al., and Watanabe et al.  Kobayashi et al. teaches clofibric acid, PPAR-α agonist stimulates branched-amino acid catabolism by three mechanisms, see Title, Abstract, and page 232, right col, first para. Argiles et al. teaches BCAA (leucine, isoleucine, and valine) are essential amino acids often increased in cancer patients and this phenomenon may be related with increased protein degradation in skeletal muscle and consequently, cancer cachexia, see Abstract.
Watanabe et al. teaches in patients who underwent operations, tissue amino acid
compositions of hepatocellular, gastric, and colon cancers were compared with each other and their respective surrounding epithelia. Amino acid contents in the tumor tissue were generally higher than those in the respective nontumorous parts, especially in the case of hepacelluloar carcinoma (HCC). (See Abstract.) HCC is a type of liver cancer. Moreover, Watanabe et al. teaches the concentration of leucine significantly increases in patients with HCC as compared to non-tumor patients. (See Fig. 3.) Therefore, since PPARα agonists such as fenofibrate in combination with a cyclooxygenase-2 selective inhibitor or prodrug thereof can be used to induce cell death on human liver cancer as taught by Obukowicz, one would reasonably expect the method of Obukowicz to effectively treat liver cancer in a subject that is diagnosed or characterized by increased level or accumulation of BCCA such as leucine as compared to a healthy control patient with success.

The Declarant argues that Argiles does not teach cancer itself, but teaches cancer cachexia.
In response, the Declarant’s argument is not persuasive. Argiles et al. teaches BCAA (leucine, isoleucine, and valine) are essential amino acids often increased in cancer patients. (See Abstract.) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 103 as being un-patentable over Obukowicz (US2003/0212138 A1) in view of Baracos et al., J. Nutri. 136: 237S-242S, 2006, Kobayshi et al, Archives of Biochemistry and Biophysics 407 (2002) 231–240, Argiles et al., Oncol Rep. 1996 Jul;3(4):687-90, and Watanabe et al., Cancer 54:1875-1882, 1984. 
	Obukowicz teaches a method for the prevention, treatment, or inhibition of pain, inflammation, or inflammation-related disorder, or cancer, or Alzheimer's disease, or cardiovascular disease or disorder in a subject in need of such treatment, prevention, or inhibition, the method comprising treating the subject with a peroxisome proliferator activated receptor-. alpha. agonist and a cyclooxygenase-2 selective inhibitor or prodrug thereof, see claim 1. Moreover, Obukowicz teaches the peroxisome proliferator activated receptor-. alpha. agonist includes fenofibrate, see claims 3 and 4. Obukowicz further teaches the cancer includes hepatocellular carcinoma (liver cancer) and pancreatic cancer, see claim 54. While Obukowitcz does not teach fenofibrate is branched-chain amino acid catabolism enhancer or a branched-chain α-keoacid dehydrogenase complex (BCKDC) kinase inhibitor (BDK inhibitor), the instant specification, para [00150]-[00152] and the election of fenofibrate as the elected branched-chain amino acid catabolism enhancer or a branched-chain α-keoacid dehydrogenase complex (BCKDC) kinase inhibitor (BDK inhibitor) are taken as evidentiary that fenofibrate is a branched-chain amino acid catabolism enhancer or a branched-chain α-keoacid dehydrogenase complex (BCKDC) kinase inhibitor (BDK inhibitor).
Obukowicz does not teach the step of identifying a subject that is characterized or diagnosed by an accumulation of at least one branched-chain amino acid (BCAA) when compared to one or more control non-tumor samples obtained from the subject.
Baracos et al. teaches the unique feature of cancer as a disease is the capacity of the disease itself to use amino acids for its own metabolism and for its proliferative and invasive activities. Thus, the balance sheet of whole-body amino acid metabolism must include a quantitative as well as a qualitative understanding of tumor amino acid utilization. Like nontumor tissue, it seems apparent that tumors utilize BCAA for protein synthesis and may to some extent oxidize them either partially or completely. to some extent oxidize them either partially or completely. For example, both the Walker 256 carcinosarcoma and Morris hepatoma 5123 have activity of the BCAAT and BCKDH enzymes. In both tumors the activity of BCAAT per gram protein is less than that of skeletal muscle in tumor-bearing rats. However, BCKDH activity in the tumor per gram protein is higher than tumor-bearing rat muscle in the Morris hepatoma but less in the Walker 256, suggesting that some tumors may have a higher capacity for BCAA catabolism than others, see page 238S, left col, second para. Moreover, Baracos et al. teaches leucine oxidation and the activity of BCAAT and BCKDH have been examined mainly in the Walker 256 tumor model. Whole-body in vivo leucine oxidation is elevated 2- to 3-fold in Walker 256– bearing rats at tumor burdens of 3–20% body weight. At a tumor burden of 4% of body weight, leucine oxidation in isolated soleus muscle Walker 256–bearing rats was elevated 1.5-fold, whereas leucine incorporation into muscle tissue was unchanged compared to nontumor-bearing controls. Thus, like other catabolic states, the enzymes involved in the initial steps of BCAA degradation have increased activity and result in elevated rates of leucine oxidation within muscle and at the whole-body level, see page 240S, left col., first para. Furthermore, Baracos et al. teaches that because a higher proportion of leucine than other amino acids appeared in the acid precipitable tumor fraction (i.e., was used for protein synthesis), then leucine would be preferable to other amino acids for tumor labeling. The use of 18F or 11C amino acid analogs for clinical tumor imaging demonstrates the avidity of tumor uptake of amino acids compared with other tissues, see page 239S, right col, second para. Furthermore, Baracos et al. teaches with elevated amino acid uptake and utilization in tumors, an approach to anticancer therapy may potentially be based on the specific inhibition of amino acid uptake by tumors, see page 240S, left col, last para bridging right col, first para.
Kobayashi et al. teaches clofibric acid, PPAR-α agonist stimulates branched-amino acid catabolism by three mechanisms, see Title, Abstract, and page 232, right col, first para. 
Argiles et al. teaches BCAA (leucine, isoleucine, and valine) are essential amino acids often increased in cancer patients and this phenomenon may be related with increased protein degradation in skeletal muscle and consequently, cancer cachexia, see Abstract.
Watanabe et al. teaches in patients who underwent operations, tissue amino acid
compositions of hepatocellular, gastric, and colon cancers were compared with each other and their respective surrounding epithelia. Amino acid contents in the tumor tissue were generally higher than those in the respective nontumorous parts, especially in the case of hepacelluloar carcinoma (HCC). (See Abstract.) HCC is a type of liver cancer. Moreover, Watanabe et al. teaches the concentration of leucine significantly increases in patients with HCC as compared to non-tumor patients. (See Fig. 3.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Obukowicz, to include liver cancer in a subject that is diagnosed or characterized by accumulation or increase levels of BCCA such as leucine to give Applicant’s claimed method. One would have been motivated to do so because fenofibrate which is a PPARα agonist is known to induce cell death on human liver cancer as taught by Obukowicz, because concentrations of BCAA encompassing leucine are elevated in hepatocellular carcinoma (liver cancer) as taught by Watanabe et al. because concentrations of BCAA encompassing leucine are elevated in tumors as taught by Baracos et al., because Kobayashi et al. teaches clofibric acid, PPAR-α agonist stimulates branched-amino acid catabolism by three mechanisms, see Title, Abstract, and page 232, right col, first para., and because Argiles et al. teaches BCAA (leucine, isoleucine, and valine) are essential amino acids often increased in cancer patients and this phenomenon may be related with increased protein degradation in skeletal muscle and consequently, cancer cachexia, see Abstract. One would reasonably expect the method taught by Obukowicz to be effective for treating liver cancer in a subject that is diagnosed or characterized by increased level or accumulation of BCCA such as leucine as compared to a healthy control patient with success.
	With respect to the “… administering…. to increase branched-chain amino acid catabolism” limitation; said limitation is the intended outcome of the method step. Since the claimed method step is obvious over the combined cited references, said limitation would naturally flow from the teaching of the combined cited references absent evidence to the contrary. 

Claim 6 remains rejected under 35 U.S.C. 103 as being un-patentable over Obukowicz (US2003/0212138 A1) in view of Baracos et al., J. Nutri. 136: 237S-242S, 2006, Kobayshi et al, Archives of Biochemistry and Biophysics 407 (2002) 231–240, and Argiles et al., Oncol Rep. 1996 Jul;3(4):687-90, and Watanabe et al., Cancer 54:1875-1882, 1984., as applied to claims 1, 3-4, 7-9, and 37, in further view of Hagiwara et al., J. Cell. Physiol. 227: 2097–2105, 2012, Gi et al., Food and Safety Commision, Cabinet, Government of Japan, 2015, and Tajiri et al., World J Gastroenterol. 2013 Nov 21; 19(43): 7620–7629.
The teachings of Obukowicz, Baracos et al., Kobayshi et al., Argiles et al., and Watanabe et al. have been discussed in the second 103 above. 
Obukowicz, Baracos et al., Kobayshi et al., Argiles et al., and Watanabe et al. collectively do not teach low level of branched amino acid.
Hagiwara et al. suggests suggest that BCAA supplementation may be useful to suppress liver cancer progression by inhibiting insulin-induced PI3K/Akt and subsequent anti-apoptotic pathway, indicating the importance of BCAA supplementation to the obese patients with advanced liver disease, see Abstract. Moreover, Hagiwara et al. teaches Branched-chain amino acids (BCAA) comprise three essential amino acids: leucine (Leu), isoleucine (Ile), and valine (Val). They are often used as supplemental therapy to improve protein malnutrition in patients with liver cirrhosis. Long-term oral supplementation with BCAA granules to cirrhotic patients improved not only their nutrition status (i.e., hypoalbuminemia), but also their event-free survival. BCAA supplemental therapy decreased the incidence of HCC in HCV-related cirrhotic patients with DM and obesity, see page 2097, left col, last para bridging right col, first para. 
Gi et al. teaches the use of supplementation of CE2 (1.8% leucine, 1.03 isoleucine) nad AIN-93G (1.73 leucine, 0.96 isoleucine) having tumor-promoting activity, see page 140, second para. Moreover, Gi et al. teaches long-term use of unnecessarily high dose of leucine and isoleucine should be avoided until more is known about their effects on carcinogenesis; this is particularly applicable to patients with bladder cancer, see Abstract. 
Tajiri et al. teaches the use of Clinical studies have suggested that BCAA supplementation can help in the management of HCC, see page 7623, last para of left col, bridging first para of right col. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the method of treating liver cancer taught by Obukowicz, Baracos et al., Kobayshi et al., Argiles et al., and Watanabe et al. collectively with the method set forth by Hagiwara et al. and the method set forth in Tajiri et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating cancer, in particular liver cancer) and because Gi et al. teaches leucine at 1.73% exhibit tumor promoting activity. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
		Applicant’s argument and response to Applicant’s argument
	Applicant argues that Obukowicz is silent regarding the association between the BCAA catabolism and the disease etiology, which is the key basis for patient stratification and treatment options in the claimed invention. In contrast, Obukowicz clearly attributed the anticancer effects of a PPARa agonist to its actions via modulating lipid metabolism and inhibiting vascular inflammation (Paragraph [0006] at Page 1). In other words, Obukowicz is silent in teaching whether the PPARa agonist is able to inhibit cancer development by regulating BCAA catabolism, let alone the patient stratification based on BCAA metabolism status.
	In response, Applicant’s argument is not persuasive. It may well be true that Obukowicz does not teach fenofibrate does not teach it is a BCCA catabolism. However, not only Obukowicz clearly teaches fenofibrate which is a PPARα agonist that can be used to treat liver cancer separately or sequentially with a cyclooxygenase-2 selective inhibitor or prodrug thereof. The teaching of fenofibrate is take as a branched-chain amino acid catabolism. Moreover, a person of ordinary skill in the art can reasonably expect fenofibrate taught by Obukowicz because Kobayashi et al. teaches PPARα agonist stimulates BCAA catabolism. Furthermore, Obukowicz does no teach subset of cancers exhibiting accumulation of BCAA. However, Baracos et al. teaches with elevated amino acid uptake and utilization in tumors, an approach to anticancer therapy may potentially be based on the specific inhibition of amino acid uptake by tumors, see page 240S, left col, last para bridging right col, first para.
Argiles et al. teaches BCAA (leucine, isoleucine, and valine) are essential amino acids often increased in cancer patients, see Abstract. Watanabe et al. teaches the concentration of leucine significantly increases in patients with HCC as compared to non-tumor patients. (See Fig. 3.) One would reasonably expect the method taught by Obukowicz to be effective for treating liver cancer in a subject that is diagnosed or characterized by increased level or accumulation of BCCA such as leucine as compared to a healthy control patient with success.

Applicant’s argument with respect to Hu, Nishizaki, and Mayers et al. are moot in view of the fact that Hu, Nishizaki, and Mayers et al. are no longer cited in the rejections set forth above. 
Applicant’s argument with respect to Baracos and Agiles are the same presented in the Affidavit section. In response, the same response in the Affidavit section applies. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628